Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 1 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 2 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 3 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 4 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 5 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 6 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 7 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 8 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 9 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 10 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 11 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 12 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 13 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 14 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 15 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 16 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 17 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 18 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 19 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 20 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 21 of 32
Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 22 of 32
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 23 of 32




J.B. Pritzker, Govenor
207 State House,
Springfield, IL 62706
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 24 of 32




The Honorable Judge Joshua Dieden,
505 N County Farm Rd.,
Wheaton, IL 60187
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 25 of 32




Geneva Perkinson,
Dept. Of Adult Supervision,
505 N County Farm Rd.,
Wheaton, IL 60187
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 26 of 32




Kwame Raoul,
Office of the Attorney General
500 S 2nd St.,
Springfield, IL 62704
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 27 of 32




Robert Berlin,
DuPage County State's Attorney's Office
503 N. County Farm Rd.,
Wheaton, IL 60187
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 28 of 32




Rebecca Walton
P.O. BOX 19277,
Springfield, IL 19277
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 29 of 32




Jaime Aguado,
4955 E 74th Ave.,
Commerce City, CO 80022
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 30 of 32




Dave Young,
Adams County District Attorney
1000 Judicial Center Drive,
Brighton, Co 80601
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 31 of 32




Phil Weiser,
Office of the Attorney General,
1300 Broadway, 10th Floor,
Denver, CO 80203
    Case 1:21-cv-00165-GPG Document 1-1 Filed 01/19/21 USDC Colorado Page 32 of 32




Merideth McGrath,
940 Broadway, Denver, CO 80203
